Citation Nr: 1540580	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased rating for the service-connected bilateral hearing loss, evaluated as 60 percent disabling prior to April 11, 2012, and as 70 percent disabling since April 11, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active duty from September 1953 to September 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 60 percent for the service-connected bilateral hearing loss.  By November 2012 rating decision, the RO granted a 70 percent rating for the service connected bilateral hearing loss, effective from April 11, 2012.  The Veteran has continued his appeal for an even higher rating for bilateral hearing loss.

In July 2014, the Board issued a decision denying a rating in excess of 60 percent prior to April 11, 2012, for bilateral hearing loss, and denying a rating in excess of 70 percent, on and after April 11, 2012, for bilateral hearing loss.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in June 2015, the Court vacated and remanded the Board's July 2014 decision, finding that in its decision in the discussion of § 3.321(b), the Board did not address evidence that the Veteran's disability has affected his employment.  The Court noted that the Board remanded the matter for VA to develop evidence of unemployment for purposes of a TDIU rating, including for "a supplemental opinion regarding whether [the Veteran's] service-connected disabilities, alone, preclude him from following a substantially gainful occupation".  The Court indicated that the Board noted that the Veteran had repeatedly alleged that his hearing loss caused him to lose jobs and that a 2011 VA medical examination found it more likely than not that his hearing disability had a substantial effect on employment, but that the Board did not explain, and the record did not otherwise reflect, how the disability picture was complete for purposes of § 3.321(b), but incomplete and in need of development for purposes of a TDIU rating.  The Court noted that although § 3.321(b) and TDIU employ different metrics, the Board's finding against referral for an extraschedular rating was premature.

Further, in July 2014, the Board also remanded the issue of entitlement to a TDIU rating for more development.  By September 2014 rating decision, the RO granted entitlement to a TDIU rating, effective from November 10, 2010; thus, that issue is no longer before the Board.

In September 2015, the Veteran's representative submitted a Post-Remand Brief, expressing disagreement with the September 2014 rating decision and contending that the Veteran should be entitled to an earlier effective date for the grant of a TDIU rating, prior to November 10, 2010.  It is unclear whether this is a timely filed notice of disagreement and/or earlier effective date claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Nonetheless, the Board finds that the issue of entitlement to an earlier effective date for the grant of a TDIU rating has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to April 11, 2012, the Veteran's service-connected bilateral hearing loss was manifested by audiometric test results corresponding to a numeric designation of Level VIII for his right ear and Level IX for his left ear.

2. On and after April 11, 2012, the Veteran's service-connected bilateral hearing loss was manifested by audiometric test results corresponding to a numeric designation of Level X for his right ear and Level IX for his left ear.






CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 60 percent prior to April 11, 2012 for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015). 

2. The criteria for a rating in excess of 70 percent on and after April 11, 2012, for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2011 that fully addressed the notice elements and was sent prior to the initial RO decision.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  VA examinations were held in May 2011 and October 2012 to assess the severity of the Veteran's bilateral hearing loss, and each examination included a review of the medical record and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  All obtainable evidence identified by the Veteran relative to his claim has been associated with the claims folder, and neither he nor his representative have identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of disability ratings for impairment of hearing acuity is derived by the mechanical application of the Rating Schedule to the numeric designations assigned, after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Veteran contends he should be entitled to a higher rating for his service-connected bilateral hearing loss, prior to and effective from April 11, 2012, which has been rated by the RO under the provisions of Diagnostic Code (DC) 6100. 

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85. 

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under DC 6100. 

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Also, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  

1. Prior to April 11, 2012

VA audiological testing conducted in May 2011 revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows:  65, 80, 85, and 100, for an average of 82, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 65, 80, 80, and 95, for an average of 80.  The speech recognition score, using the Maryland CNC Test, was 52 percent in the right ear and 44 in the left.  The examiner noted the Veteran had difficulty hearing in all settings, and even with the usage of hearing aids he must face the person he is listening to directly to augment his hearing with visual cues. 

Applying the May 2011 VA examination results to the Rating Schedule revealed numeric designations of Level VIII for his right ear, and Level IX for his left ear.  See 38 C.F.R. § 4.85, Table VI, DC 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII, results in a 50 percent rating for bilateral hearing loss. 

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiological test results demonstrated a pure tone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in his right and left ear.  As such, evaluation under 38 C.F.R. § 4.86(a) is warranted.  According to 38 C.F.R. § 4.86(a), the Roman numeral designation assigned to each ear will be from Table VI or Table VIa, whichever results in the higher numeral.  The designations assigned via application of Table VI were discussed above and will not be repeated here.  Application of Table VIa to the results of the May 2011 VA examination yielded lower Roman numeral designations of VII for the Veteran's right ear and VII for his left ear.  Additionally, with respect to exceptional patterns of hearing loss, although the evidence of record demonstrated pure tone thresholds of 70 decibels or more at 2000 Hertz  in both ears, the evidence did not show pure tone thresholds of 30 decibels or less at 1000 Hertz , bilaterally.  Thus, the Veteran is not entitled to additional consideration under C.F.R. § 4.86(b) for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

The evidence of record did not include other audiological results dated prior to April 11, 2012.  The Board notes that disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered; thus, based on the audiometric findings of record, a rating in excess of 60 percent prior to April 11, 2012, for bilateral hearing loss, is not warranted.  Lendenmann v. Principi, supra.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning any higher evaluation for the Veteran's bilateral hearing loss, prior to April 11, 2012, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. On and After April 11, 2012

In October 2012, the Veteran underwent a VA audiological examination which revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows:  65, 80, 85, and 100, for an average of 82, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 60, 75, 75, and 95, for an average of 76.  The speech recognition score, using the Maryland CNC Test, was 38 percent in the right ear and 48 in the left ear.  The examiner responded "yes" to the question of whether the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work, and also noted that the Veteran reported he has a difficult time following conversation even with hearing aids, and that he must augment his hearing with visual cues. 

Applying the February 4, 2013 results to the Rating Schedule revealed numeric designations of Level X for his right ear, and Level IX for his left ear.  See 38 C.F.R. § 4.85, Table VI, DC 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII, results in a 70 percent rating for bilateral hearing loss.

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiological test results from October 2012 demonstrated a pure tone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz  ) in his right and left ear.  As such, evaluation under 38 C.F.R. § 4.86(a) is warranted.  According to 38 C.F.R. § 4.86(a), the Roman numeral designation assigned to each ear will be from Table VI or Table VIa, whichever results in the higher numeral.  The designations assigned via application of Table VI were discussed above.  Application of Table VIa to the results of the October 2012 VA examination yielded the Roman numeral designation of VI for the Veteran's right ear, and the Roman numeral designation of VII for his left ear.  As such, a rating in excess of 70 percent for the Veteran's service-connected bilateral hearing loss is not warranted pursuant to 38 C.F.R. § 4.86(a).  Additionally, with respect to exceptional patterns of hearing loss, the evidence of record did not demonstrate pure tone thresholds of 30 decibels or less at 1000 Hertz, bilaterally, although the evidence did show pure tone thresholds of 70 decibels or more at 2000 Hertz in either ear.  Thus, the Veteran is not entitled to additional consideration under C.F.R. § 4.86(b) for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

As noted above, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, supra.  Thus, based on the audiometric findings of record, a rating in excess of 70 percent on and after April 11, 2012, for bilateral hearing loss, is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning any higher evaluation for the Veteran's bilateral hearing loss, at any point, effective from April 11, 2012, the doctrine is not for application.  Gilbert v. Derwinski, supra.

3. Extraschedular Consideration

The Board must also determine whether the schedular rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating. Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, supra.

In this case, the Board finds that the schedular ratings are adequate.  There has been no showing that the Veteran's disability picture for his service-connected bilateral hearing loss could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His service-connected bilateral hearing loss is evaluated as an impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, DC 6100, the criteria of which is found by the Board to specifically contemplate the level of the occupational and social impairment caused by his disability.  Id.  When applying the results of the relevant audiological examinations (in May 2011 and in October 2012) to the tables set forth in the regulations, the service-connected bilateral hearing loss was assigned numeric designations as set forth above.  During the 2011 and 2012 VA examinations, it was noted that the Veteran had difficulty hearing in all settings, and that even though he used hearing aids he still needed to his hearing with visual cues.  However, when comparing this disability picture with the symptoms that are contemplated by the Rating Schedule, the Board finds that the Veteran's contentions and experiences are congruent with the disability picture represented by the 60 and 70 percent ratings already assigned before and after April 12, 2012, respectively.  Ratings in excess of those already assigned are provided for certain manifestations of bilateral hearing loss, but the evidence demonstrated that those manifestations were not present before or after April 11, 2012.  

Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing impairment, as the rating criteria consider loss of hearing acuity and degradation of speech discrimination.  The service-connected bilateral hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational and social impairment caused by the service-connected hearing loss.  In short, there is nothing exceptional or unusual about the Veteran's bilateral hearing loss because the rating criteria reasonably describe his disability level and symptomatology.  Id.  The criteria for the 60 and 70 percent ratings reasonably describe the Veteran's disability level and symptomatology, before and after April 11, 2012, respectively.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In that regard, in this case service connection is also in effect for the Veteran's chronic lumbar strain with bilateral radiculopathy and sciatic pain, tinnitus, and scar, residuals cholecystectomy.  Additionally, the Veteran is in receipt of a TDIU rating based on his service-connected lumbar disability, and is thus being compensated for his inability to work.  In this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board does not find that there exists a manifestation resultant from them that is not addressed by the awarded ratings.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board acknowledges that the record shows that the Veteran's bilateral hearing loss has interfered with his employment.  In that regard, the Veteran has contended his is unable to work due to his hearing loss and lumbar disability.  In a statement received in November 2010, he claimed his hearing loss was so great that it had been one of the major disabilities in his seeking full or part time employment, and that his hearing loss had caused him to have to turn in his class 1 license to operate heavy equipment.  He claimed that because of his severe hearing loss combined with the physical problems from his back injury, he could no longer work, even on a part time basis.  On a VA examination in April 2011, the examiner opined that the Veteran was unemployable due to his Parkinson's disease, and also found the lumbar spine range of motion particularly problematic.  On a VA examination in May 2011, with regard to functional effects of hearing loss, the examiner noted that the Veteran had difficulty hearing in all settings, and the May 2011 VA examiner opined that it was more likely than not that even with the assistance of an appropriately fitted hearing aid system, the Veteran's hearing loss would have a substantial effect on his ability to engage in gainful employment.  However, it did not indicate that it was entirely precluded from gainful employment, and thus, it is apparent that the Veteran has already been given the benefit of the doubt with respect to the impact of this disability and that stretching this opinion further to find it to be equivalent to marked interference would be, in the opinion of the Board, unwarranted.  Further, there has been no report or evidence suggesting that the Veteran's hearing loss has resulted in any hospitalizations.  38 C.F.R. § 3.321(b)(1).  In short, the Board concludes that there is nothing exceptional or unusual about the Veteran's overall disability picture because the rating criteria reasonably describe his disability level and symptomatology.  Thun v. Peake, supra.


ORDER

A rating in excess of 60 percent prior to April 11, 2012, for bilateral hearing loss, is denied.

A rating in excess of 70 percent, on and after April 11, 2012, for bilateral hearing loss, is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


